Citation Nr: 0802868	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mild thoracic sprain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to July 
2001 and from December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) that granted service connection for mild thoracic 
sprain and assigned a 10 percent evaluation.  The veteran 
disagreed with the assigned evaluation.


FINDINGS OF FACT

1.  The veteran's mild thoracic sprain is manifested by pain 
on motion.  

2.  Clinical findings reflect a full range of motion of the 
spine. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for mild thoracic sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including the need to submit evidence 
of current disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, a prescription printout, VA outpatient 
treatment records, and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, as well as the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, advising that all 
treatment was rendered by the Bronx VA medical center and 
submitting a prescription printout to support his claim.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Thus, any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

The veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for his mild thoracic 
sprain.  After review of the evidence, the Board finds that 
an evaluation higher than 10 percent is not warranted at any 
point during the course of the appeal.  In support of this 
finding, the Board notes the following evidence of record.

A service treatment record dated in November 2004 noted the 
veteran claiming of pain in the thoracic spine which 
increased with activity and lifting.  No numbness or tingling 
was noted and examination of the thoracic spine was negative. 

A VA outpatient report dated in March 2005 also noted 
complains of mid back pain.  There was mild to moderate 
midthoracic muscle tenderness, but the veteran had full range 
of motion.  Straight leg raising was negative.

During a May 2005 VA examination of the back, the 
thoracolumbar spine reflected forward flexion of 0 to 90 
degrees, backward extension of 0 to 30 degrees, left and 
right lateral flexion of 0 to 30 degrees, and left and right 
lateral rotation of 0 to 30 degrees.  The veteran reported 
pain at the end of extension in his mid thoracic spine area 
which increased upon repetition.  No change in the range of 
motion was noted upon repetition of movements in the back.  
The examiner's objective findings noted mild pain on motion, 
no spasm or weakness and no postural abnormalities or fixed 
deformity.  The examiner noted there was no increase in 
weakness, fatigue, or lack of endurance and no functional 
impact.  The veteran was diagnosed with mild thoracic sprain 
with contusion, residual mild thoracic pain.  The examiner 
also concluded that upon examination of the lumbar and 
thoracic spine, the spine was within normal limits.

VA chiropractic treatment reports from August 2005 through 
November 2005 reflect the veteran was seen on several 
occasions for complaints of mid back pain.  He was assessed 
with thoracicalgia.  The veteran's complaints of pain were 
recorded and his reported pain levels ranged from 3 to 6 out 
of 10 (10 being the highest).  All MRIs and x-rays taken of 
the back reflected negative or unremarkable findings and no 
abnormalities were detected.  In a physical examination in 
August 2005 the examiner noted a full range of motion of the 
thoracic and lumbar spine in all planes.  Additionally, 
another treatment session from August 2005 noted that the 
reported pain did not significantly interfere with the 
veteran's activities of daily life and did not require 
treatment.

In summary, the clinical findings of record reflect mild pain 
associated with the veteran's disability and a full range of 
motion in the spine.  The recorded degrees of flexion, 
extension, and rotation of the back in the May 2005 VA 
examination are considered to be within a normal range of 
motion for VA purposes.  See 38 C.F.R. 
§ 4.71a; Diagnostic Codes 5237.  Though the May 2005 VA 
examination noted that repetition of back movements increased 
the pain associated with the mild thoracic sprain, the range 
of motion was not limited by the pain.  Based on the current 
medical evidence of record, the Board concludes that an 
initial evaluation in excess of 10 percent is not warranted.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, supra.  
Since the clinical findings reflect a normal range of motion 
and do not alone meet the criteria for a 10 percent 
evaluation, it is clear that the veteran's pain was 
considered by the RO in order to grant the initial 10 percent 
rating.  Therefore, the veteran's subjective complaints are 
reflected in his current evaluation.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for the veteran's mild thoracic sprain based on pain.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for mild thoracic 
sprain.


ORDER

An initial evaluation in excess of 10 percent for mild 
thoracic sprain is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


